Franklin App. No. 00AP-837. This cause is pending before the court as a discretionary appeal and cross-appeal. On March 4, 2002, this court issued an entry staying proceedings in this matter upon the Notice of Bankruptcy filed by appellee/eross-appellant. On June 17, 2003, appellee/eross-appellant filed a Notice of Modification of Stay Order which included an order by the United States Bankruptcy Court for the Northern District of Illinois, Eastern Division, granting relief from the federal stay for purposes of continuing proceedings in this matter. Upon consideration thereof,
IT IS ORDERED by the court that the stay granted in this court’s March 4, 2002 entry be, and hereby is, lifted.
IT IS FURTHER ORDERED by the court that appellee/eross-appellant may file its combined jurisdictional memorandum in accordance with S.Ct.Prac.R. 111(4) within 30 days of the date of this entry. Within 30 days thereafter, appellant/eross-appellee shall file the last jurisdictional memorandum in accordance with S.CtPrae.R. 111(4).